Campbell, J.,
delivered the opinion of the court.
*198The notes and deed of trust to secure them were' “ null and void” by § 589 of the code in the hands of W. H. Robertson & Co. and any person deriving from them. Incurable infirmity infected the contract, and was in no way helped by the transfer, ho'wever innocent may have been the transferree or what value was paid. The claim that the statute applies to the contract only in the hands of the guilty violator of the law is not sound.

Qui hceret in litera, hceret in cortice.

But it is true that who seeks equity must do equity, and that a bill to cancel a contract on the ground of illegality will not be maintained unless it offers to pay what is justly due, and on this ground the demurrer was properly sustained. 1 Pomeroy’s Eq. Jur., § 391; 1 Story’s Eq. Jur., § 642.

Affirmed.